Name: 86/380/EEC: Commission Decision of 11 June 1986 on applications for the reimbursement of aid granted by the Member States under Council Regulation (EEC) No 797/85
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  financial institutions and credit;  agricultural structures and production;  economic policy;  documentation;  executive power and public service
 Date Published: 1986-08-13

 Avis juridique important|31986D038086/380/EEC: Commission Decision of 11 June 1986 on applications for the reimbursement of aid granted by the Member States under Council Regulation (EEC) No 797/85 Official Journal L 227 , 13/08/1986 P. 0001 - 0045COMMISSION DECISIONof 11 June 1986on applications for the reimbursement of aid granted by the Member States under Council Regulation (EEC) N ° 797/85(86/380/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 797/85 of 12 March 1985 on improving the efficiency of agricultural structures, (;)and in particular Article 28 (4) thereof, Whereas applications for reimbursement to be submitted by the Member States of the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, have to provide certain information on the basis of which the conformity of the expenditure with the provisions of Regulation (EEC) N ° 797/85 can be examined; Whereas, to ensure an effective sytem for the verification of reimbursement applications, Member States must maintain at the disposal of the Commission for a period of three years from the date of the last reimbursement all supporting documents on the basis of which aids have been calculated; Whereas the measures provided for in this Decision are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS DECISION: Article 11. The applications for reimbursement referred to in Article 28 (1) of Regulation (EEC) N ° 797/85 shall be submitted in table form as shown in the Annex to this Decision. 2. Member States shall forward to the Commission, together with their first application for reimbursement, the texts of the relevant national provisions and administrative instructions as well as the forms and all other documents relating to the administrative implementation of the measure. (;)OJ N ° L 93, 30. 3. 1985, p. 1. Article 2Member States shall maintain at the disposal of the Commission for a period of three years from the date of the last reimbursement all supporting documents or certified copies thereof in their possession on the basis of which the aids provided for in Regulation (EEC) N ° 797/85 have been granted as also the complete files on the beneficiaries of such aids. Article 31. On the basis of the information contained in the applications for reimbursement, the Commission shall decide before 31 December to repay aid up to the amount claimed provided that the application is complete and submitted in due form within the time limit prescribed. However, the reimbursement may only be paid if the application raises no immediate objections as to the accuracy of the information which it contains and the conformity of the expenditure made with the provisions in force. Unless this condition is satisfied, the amount which may be paid shall be reduced accordingly after notification of the Member State concerned. 2. Where a thorough examination of the application for reimbursement reveals that the amount paid, in accordance with paragraph 1, is not that actually due, settlement shall take place as soon as possible i. e. normally under the subsequent reimbursement procedure. Where the amount to be paid under the said subsequent reimbursement procedure is less than that part of the previous reimbursement which has been paid in excess or where the Member State concerned fails to submit applications for reimbursement in respect of the financial year concerned, it shall repay the amount due within a period to be fixed by the Commission. Article 4This Decision is addressed to the Member States. Done at Brussels, 11 June 1986For the CommissionFrans ANDRIESSENVice-President ANNEXAPPLICATIONS FOR REIMBURSEMENT PRELIMINARY REMARKS1.Provisions relating to the submission of applications for reimbursement1.1.The information required in the Annexes must be supplied for each: -province in Belgium and the Netherlands, -'Regierungsbezirk' in the Federal Republic of Germany (;), -department in France, -division, county and area office in the United Kingdom, -county in Ireland, -'amt' in Denmark, -region and autonomous province in Italy, -'nomos' in Greece, -independent regions in Spain, -regions and independent regions in Portugal. 1.2.Applications for reimbursement and all additional information must be submitted in triplicate. 2.Individual information sheets for the beneficiaries of an aid measure in respect of which reimbursement is applied for2.1.The individual information sheets attached to applications for reimbursement do not have to be systematically addressed to the Commission departments. 2.2.Member States which use or introduce a data processing system shall ensure that the programme decided on makes it possible to provide the Commission departments with the particulars contained in the individual information sheets in respect of each beneficiary. 2.3.Member States which do not use a data-processing system shall draw up an individual information sheet for each beneficiary, which shall be attached to the beneficiary's file. 2.4.Information provided on the individual sheets shall be sent to the Commission at its request or, were appropriate, shall be made available to it during on-the-spot inspections. (;)For 'Regierungsbezirk', substitute: - 'Land' in the case of Berlin, Bremen, Hamburg, Schleswig-Holstein and Saarland.